DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
This OA is in response to the amendment filled on 4/18/2022 that has been entered, wherein claims 1 and 3-9 are pending and 2 is canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsue et al. (US 2005/0098893 A1) in view of Chen et al. (US 2009/0140393 A1) herein Chen ‘393 both of record.
Regarding claim 1, Tsutsue teaches a wafer(Fig. 7 and 8) comprising: 
a plurality of prime dies(202) on said wafer(201), each prime die(202) comprising: 
a core circuit region(not labeled, elements of IC ¶0131); 
a seal ring(204a, 204b ¶0131) surrounding said core circuit region(not labeled, elements of IC ¶0131); and 
a silicon buffer defense band(portion of 201 between 220b and 203, ¶0130, please see examiner annotated Fig. 8a) on the outside of said seal ring(204a, 204b ¶0131) and extending from said seal ring(204a, 204b ¶0131) to all borders of said prime die(202); 
a plurality of vertical scribe lines(vertical 203, ¶0130) separating said prime dies(202) from one another; and 
a plurality of horizontal scribe lines(horizontal 203, ¶0130) separating said prime dies(202) from one another wherein said silicon buffer defense band(portion of 201 between 220b and 203, ¶0130) extends from said seal ring(204a, 204b ¶0131) out to said vertical or horizontal scribe lines(203, ¶0130) but not including up said vertical or horizontal scribe lines(203, ¶0130) and wherein said silicon buffer defense band(portion of 201 between 220b and 203, ¶0130)  secures a free-of-metal gap(portion of 201 between 220b and 240, ¶0213, Fig. 17A, wherein there is no metal between 220b and 203) between said seal ring(204a, 204b ¶0131) and any interconnect(240, ¶0231) in said vertical or horizontal scribe lines(203, ¶0130).

    PNG
    media_image1.png
    352
    506
    media_image1.png
    Greyscale

Tsutsue does not explicitly state the accessory in interconnect 240 is metal, however Tsutsue does teach that other interconnects 214 are formed of metal(¶0149) and metal is well known material for making electrical connection in the interconnect structure. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the materials of metal for the interconnect, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use of making electrical connection involves only ordinary skill in the art.  MPEP 2144.07. 
 
Tsutsue does not teach a plurality of vertical scribe lines(vertical 203, ¶0130) containing metal frame structures spanning a width of said vertical scribe lines(vertical 203, ¶0130) and a plurality of horizontal scribe lines(horizontal 203, ¶0130) containing electrical test structure metal pads.

Chen ‘393 teaches a wafer(Fig. 3) comprising a plurality of vertical scribe lines(vertical 14, ¶0031) containing metal frame structures(18, ¶0031) spanning a width of said vertical scribe lines(vertical 14, ¶0031) and a plurality of horizontal scribe lines(horizontal 14, ¶0031) containing electrical test structure metal pads(110, ¶0031). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsutsue to contain a plurality of vertical scribe lines containing metal frame structures spanning a width of said vertical scribe lines and a plurality of horizontal scribe lines containing electrical test structure metal pads, as taught by Chen ‘393, in order minimizes or eliminates delamination by  reducing the residual stress at the interface  caused by the CTE and Young's modulus mismatch between the lower dielectric constant first dielectric material layers and the higher dielectric constant second dielectric material layers(¶0026).

Regarding claim 3, Tsutsue teaches the wafer(201) according to claim 1 wherein said seal ring(204a, 204b ¶0131) comprises an inner Moisture Oxidation Barrier(204a, ¶0131, ¶0025, ¶0028)  and an outer Crackstop Region(204b, ¶0131, ¶0025, ¶0028).

Regarding claim 5, Tsutsue teaches a method of forming integrated circuit packages(Figs. 7-10) comprising: 
fabricating a plurality of prime dies(202) on a wafer(201), fabricating each prime die(202) comprising: 
fabricating a core circuit area(not labeled, elements of IC ¶0131) of said prime die(202); 
fabricating a seal ring(204a, 204b ¶0131) surrounding said core circuit area(not labeled, elements of IC ¶0131); and 
providing a silicon buffer defense band(portion of 201 between 220b and 203, ¶0130) on the outside of said seal ring(204a, 204b ¶0131) and extending from said seal ring(204a, 204b ¶0131) to all borders of said prime die(202); 
forming vertical scribe lines(vertical 203, ¶0130) separating said prime dies(202) from one another;
forming horizontal scribe lines(horizontal 203, ¶0130) separating said prime dies(202) from one another wherein said silicon buffer defense band(portion of 201 between 220b and 203, ¶0130) extends from said seal ring(204a, 204b ¶0131) out to said vertical or horizontal scribe lines(203, ¶0130) but not including up said vertical or horizontal scribe lines(203, ¶0130) and wherein said silicon buffer defense band(portion of 201 between 220b and 203, ¶0130)  secures a free-of-metal gap(portion of 201 between 220b and 240, ¶0213, Fig. 17A, wherein there is no metal between 220b and 203) between said seal ring(204a, 204b ¶0131) and any interconnect(240, ¶0231) in said vertical or horizontal scribe lines(203, ¶0130); and 
dicing said prime dies(202) on said vertical scribe lines(vertical 203, ¶0130) and on said horizontal scribe lines(horizontal 203, ¶0130) 

Tsutsue does not explicitly state the accessory in interconnect 240 is metal, however Tsutsue does teach that other interconnects 214 are formed of metal(¶0149) and metal is well known material for making electrical connection in the interconnect structure. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the materials of metal for the interconnect, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use of making electrical connection involves only ordinary skill in the art.  MPEP 2144.07. 

The limitation of  said silicon buffer defense band(portion of 201 between 220b and 203, ¶0130) prevents any cracks, chipping, or delaminating originating from any horizontal or vertical scribe lines(vertical 203, ¶0130) from propagating into any of said prime dies(202) is a recitation how the product/device is being used. The structure as defined in Tsutsue could be used in the manner claimed (i.e. the structure of buffer defense band could be prevents any cracks, chipping, or delaminating originating from any horizontal or vertical scribe lines from propagating into any of said prime dies) and thus Chen anticipates the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II).

Tsutsue is silent in regards to forming a plurality of metal frame structures in vertical scribe lines(vertical 203, ¶0130), said metal frame structures spanning a width of said vertical scribe lines; 
forming a plurality of electrical test structure metal pads in horizontal scribe lines(horizontal 203, ¶0130).

Chen ‘393 teaches a method of forming integrated circuit packages(Fig. 3) comprising plurality of metal frame structures(18, ¶0031) in vertical scribe lines(vertical 14, ¶0031), said metal frame structures(18, ¶0031) spanning a width of said vertical scribe lines(vertical 14, ¶0031); forming a plurality of electrical test structure metal pads(110, ¶0031) in horizontal scribe lines(horizontal 14, ¶0031). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tsutsue to include forming a plurality of metal frame structures in vertical scribe lines, said metal frame structures spanning a width of said vertical scribe lines; forming a plurality of electrical test structure metal pads in horizontal scribe lines, as taught by Chen ‘393, in order minimizes or eliminates delamination by  reducing the residual stress at the interface  caused by the CTE and Young's modulus mismatch between the lower dielectric constant first dielectric material layers and the higher dielectric constant second dielectric material layers(¶0026).

Regarding claim 6, Tsutsue teaches the method according to claim 5 wherein said seal ring(204a, 204b ¶0131) comprises an inner Moisture Oxidation Barrier(204a, ¶0131, ¶0025, ¶0028) and an outer Crackstop Region(204b, ¶0131, ¶0025, ¶0028).

Regarding claim 8, Tsutsue teaches a method of forming integrated circuit packages(Figs. 7-10) comprising: 
fabricating a plurality of prime dies(202) on a wafer(201), fabricating each prime die(202) comprising: 
fabricating a core circuit area(not labeled, elements of IC ¶0131) of said prime die(202); 
fabricating a seal ring(204a, 204b ¶0131) surrounding said core circuit area(not labeled, elements of IC ¶0131) wherein said seal ring(204a, 204b ¶0131) comprises an inner Moisture Oxidation Barrier(204a, ¶0131, ¶0025, ¶0028) and an outer Crackstop Region(204b, ¶0131, ¶0025, ¶0028); and 
providing a silicon buffer defense band(portion of 201 between 220b and 203, ¶0130) on the outside of said seal ring(204a, 204b ¶0131) and extending from said seal ring(204a, 204b ¶0131) to all borders of said prime die(202); 
forming vertical scribe lines(vertical 203, ¶0130) separating said prime dies(202) from one another;
forming horizontal scribe lines(horizontal 203, ¶0130) separating said prime dies(202) from one another wherein said silicon buffer defense band(portion of 201 between 220b and 203, ¶0130) extends from said seal ring(204a, 204b ¶0131) out to said vertical or horizontal scribe lines(203, ¶0130) but not including up said vertical or horizontal scribe lines(203, ¶0130) and wherein said silicon buffer defense band(portion of 201 between 220b and 203, ¶0130)  secures a free-of-metal gap(portion of 201 between 220b and 240, ¶0213, Fig. 17A, wherein there is no metal between 220b and 203) between said seal ring(204a, 204b ¶0131) and any interconnect(240, ¶0231) in said vertical or horizontal scribe lines(203, ¶0130); and 
dicing said prime dies(202) on said vertical scribe lines(vertical 203, ¶0130) and on said horizontal scribe lines(horizontal 203, ¶0130) 

Tsutsue does not explicitly state the accessory in interconnect 240 is metal, however Tsutsue does teach that other interconnects 214 are formed of metal(¶0149) and metal is well known material for making electrical connection in the interconnect structure. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the materials of metal for the interconnect, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use of making electrical connection involves only ordinary skill in the art.  MPEP 2144.07. 

The limitation of  said buffer defense band(portion of 201 between 220b and 203, ¶0130) prevents any cracks, chipping, or delaminating originating from any horizontal or vertical scribe lines(vertical 203, ¶0130) from propagating into any of said prime dies(202) is a recitation how the product/device is being used. The structure as defined in Tsutsue could be used in the manner claimed (i.e. the structure of buffer defense band could be prevents any cracks, chipping, or delaminating originating from any horizontal or vertical scribe lines from propagating into any of said prime dies) and thus Chen anticipates the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II).

Tsutsue is silent in regards to forming a plurality of metal frame structures in vertical scribe lines(vertical 203, ¶0130), said metal frame structures spanning a width of said vertical scribe lines; 
forming a plurality of electrical test structure metal pads in horizontal scribe lines(horizontal 203, ¶0130).

Chen ‘393 teaches a method of forming integrated circuit packages(Fig. 3) comprising plurality of metal frame structures(18, ¶0031) in vertical scribe lines(vertical 14, ¶0031), said metal frame structures(18, ¶0031) spanning a width of said vertical scribe lines(vertical 14, ¶0031); forming a plurality of electrical test structure metal pads(110, ¶0031) in horizontal scribe lines(horizontal 14, ¶0031). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tsutsue to include forming a plurality of metal frame structures in vertical scribe lines, said metal frame structures spanning a width of said vertical scribe lines; forming a plurality of electrical test structure metal pads in horizontal scribe lines, as taught by Chen ‘393, in order minimizes or eliminates delamination by  reducing the residual stress at the interface  caused by the CTE and Young's modulus mismatch between the lower dielectric constant first dielectric material layers and the higher dielectric constant second dielectric material layers(¶0026).
Claims 4, 7 and  9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsue et al. (US 2005/0098893 A1) and  Chen et al. (US 2009/0140393 A1) herein Chen ‘393, as applied to claim 1, 5 and 8 above,  further in view of Ma et al. (US 6,509,622 B1) all of record .
Regarding claims 4, 7 and 9, Tsutsue, in view of Chen ‘393, teaches the method according to claims 1, 5 and 8, but is silent in regards to said silicon buffer defense band(portion of 201 between 220b and 203, ¶0130) is between about 1 and 5 um from said seal ring(204a, 204b ¶0131) to each of said borders.

Ma teaches a method of forming integrated circuit packages(Fig. 1), wherein said silicon buffer defense band(portion of the silicon substrate between 105 and 109 col. 2 line 34-col. 3, line 12) is between about 1 and 5 um(col. 2 line 34-col. 3, line 12) from said seal ring(105, col. 2 line 55-col. 3, line 12) to each of said borders(109). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsutsue, so that said silicon buffer defense band is between about 1 and 5 um from said seal ring to each of said borders, as taught by Ma, in order to avoid damage from cracks(col. 2 line 55-col. 3, line 12).

Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive.

Regarding claim 1, 5 and 8, Applicants argue there is no teaching or suggestion in the combination of references of a silicon buffer defense band that is part of the prime die, located on the outside of the seal ring and extending from the seal ring to all borders of the prime die, and that secures a free-of-metal gap between the seal ring and any metal in the vertical or horizontal scribe lines, as claimed in Applicants' claims 1, 5, and 8. Tsutsue teaches that the seal rings 204 are formed in the chip region "near the scribe region 203." There is no mention of this "portion of 201 between 220b and 203" mentioned by the Examiner.  It is believed that the Examiner is reading into Tsutsue something that is not there, by finding in the drawings an unlabeled and undiscussed "portion" of the chip region that she says is a "buffer defense region." There is no teaching or suggestion in Tsutsue of this region.

The examiner respectfully submits that Tsutsue discloses the seal ring 204 is formed near but not at the scribe line 203. Fig. 7 and 8 clearly show a space metal free gap between the edge of seal ring 204b and the scribe line 203, please see examiner annotated Fig. 8a. The lack of labeling or explanation in the specification does not negate the presence of the buffer depicted in the figures(please see MPEP 2121.04, 2125).  The figures of Tsutsue would convey to a person of ordinary skill in the art the claimed structural features of “a silicon buffer defense band(portion of 201 between 220b and 203, ¶0130, please see examiner annotated Fig. 8a) on the outside of said seal ring(204a, 204b ¶0131) and extending from said seal ring(204a, 204b ¶0131) to all borders of said prime die(202)… said silicon buffer defense band(portion of 201 between 220b and 203, ¶0130) extends from said seal ring(204a, 204b ¶0131) out to said vertical or horizontal scribe lines(203, ¶0130) but not including up said vertical or horizontal scribe lines(203, ¶0130) and wherein said silicon buffer defense band(portion of 201 between 220b and 203, ¶0130)  secures a free-of-metal gap(portion of 201 between 220b and 240, ¶0213, Fig. 17A, wherein there is no metal between 220b and 203) between said seal ring(204a, 204b ¶0131) and any interconnect(240, ¶0231) in said vertical or horizontal scribe lines(203, ¶0130)”.

Regarding claims 4, 7 and 9, Applicants argue the Examiner says that the area between the seal rings 105 and the edge 109 of the prime die area is the same as Applicants' silicon buffer defense band. See Ma's Fig. 2 where 203 is the labeled area between seal ring 105 and the edge 109 of the prime die. See col. 3, lines 1-12 of Ma et al where it is taught that a "dicing process includes slicing wafer 108 along the outside edge 109 of die 103" and "Dicing occurs along lines 110." It is believed that this means that 109 is a physical edge of the die 103 and 203 must be the residue of a scribe line. Ma suggests that the residue of the scribe line (203) should be about 5 microns from the diced edge 109 of the die. Ma defines the prime die 103 as being surrounded with a seal ring, each of the plurality of metal guard rings 205-207 (with width 217) and vias 211-215 (with width 219). Everything else is a space between neighboring dies, meaning the scribe line or frame.  

The examiner respectfully submits that Ma states “the plurality 201 of guard rings are preferably located at distance 203 of about 5 microns from outer edge 109 of die 103”.  Ma does not discuss scribe line residue, and a person of ordinary skill in the art would interpret the distance 203 to be anything other then the distance between guard ring 205-209 to the physical edge of the die(col. 2 line 34-col. 3, line 12).

Applicants argue further, Ma does not define a scribe line as a space between two neighboring dies. In Ma, the width of the scribe line 110 or how the scribe line will be consumed during dicing is not mentioned directly. Ma only points to where the dicing line should be (110 in Fig. 1) and says that the space from the seal ring 107 to the physical edge 109 of the die should be at least 5 microns. The residue of the scribe line is usually part of the specification of an integrated circuit (101) as this defines the physical size of the chip.

The examiner respectfully submits that Ma teaches the claimed limitation of “said silicon buffer defense band(portion of the silicon substrate between 105 and 109 col. 2 line 34-col. 3, line 12) is between about 1 and 5 um(col. 2 line 34-col. 3, line 12) from said seal ring(105, col. 2 line 55-col. 3, line 12) to each of said borders(109)”.

Applicants argue further, in Applicants' invention, the silicon buffer defense band would be between seal ring 217 and the residue of the scribe line 203. The physical edge 109 of the diced die would be at least 6-10 microns away from the seal ring. Thus, there is no teaching of a silicon buffer defense band between the outer seal ring 217 and the scribe line 203, as taught in Applicants' claim 1. There is no teaching or suggestion in the combination of references of a silicon buffer defense band that is part of the prime die, located on the outside of the seal ring and extending from the seal ring to all borders of the prime die, and that secures a free-of-metal gap between the seal ring and any metal in the vertical or horizontal scribe lines, as claimed in Applicants' claims.

The examiner respectfully submits that Applicant’s specification and drawings do not disclose scribe line residue nor does it differentiate from the scribe line residue from the silicon buffer defense band. Further Tsutsue discloses the claimed structural features of “a silicon buffer defense band(portion of 201 between 220b and 203, ¶0130, please see examiner annotated Fig. 8a) on the outside of said seal ring(204a, 204b ¶0131) and extending from said seal ring(204a, 204b ¶0131) to all borders of said prime die(202)… said silicon buffer defense band(portion of 201 between 220b and 203, ¶0130) extends from said seal ring(204a, 204b ¶0131) out to said vertical or horizontal scribe lines(203, ¶0130) but not including up said vertical or horizontal scribe lines(203, ¶0130) and wherein said silicon buffer defense band(portion of 201 between 220b and 203, ¶0130)  secures a free-of-metal gap(portion of 201 between 220b and 240, ¶0213, Fig. 17A, wherein there is no metal between 220b and 203) between said seal ring(204a, 204b ¶0131) and any interconnect(240, ¶0231) in said vertical or horizontal scribe lines(203, ¶0130)”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi et al. (US 2012/0074980 A1) Discloses a wafer.
Wang et al. (US 2015/0371957 A1)  Discloses a wafer.
Yu et al. (US 2013/0241049 A1) Discloses a wafer
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892